 484DECISIONSOF NATIONALLABOR RELATIONS BOARDFamous Industries,Inc.andRetail Clerks Union, Lo-cal 1540,chartered by Retail Clerks InternationalAssociation,AFL-CIO. Case 13-CA-14155September 22, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on April 2, 1975, by RetailClerks Union, Local 1540, chartered by Retail ClerksInternational Association, AFL-CIO, herein calledthe Union, and duly served on Famous Industries,Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 13, issued a com-plaint on April 23, 1975, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 5, 1975,following a Board election in Case 13-RC-13363 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about March 28, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On May 12, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admitsall of the factual allegations of the complaint, includ-ing the appropriateness of the unit, the certificationRespondent's refusal to bargain.On June 2, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached, submitting, in ef-fect, that Respondent, in its answer, is attempting torelitigateissueswhich were raised and determined iniOfficial notice is taken of the record in the representation proceeding,Case13-RC-13363,as the term"record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB 938 (1967),enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.the underlying representation proceeding; that thereare no material issues offact not admitted or previ-ously determined requiring a hearing; and that theBoard grant the Motion for Summary Judgment andissue an appropriate remedial order. Subsequently,on June 9, 1975, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed an opposition to the GeneralCounsel'smotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer ad-mits allof the factualallegationsof the complaint,2including the appropriateness of the unit, the certifi-cation of the Union, and the Union's request andRespondent's refusal to bargain.In its opposition to the General Counsel's Motionfor Summary Judgment, Respondent attacks the Re-gionalDirector's and the Board's rulings in the repre-sentationproceeding which did not permit replace-ments for striking employees to vote. TheRespondent admits that the "central focus" of its ar-gument isthat the Board's failure to permit the re-placements to vote is so prejudicial to the replace-ments and to the Respondent that the ensuingelection and the resulting certification is invalid. Therecord of the prior representation proceeding, whichis before us, shows that the Respondent, in its excep-tions to the Regional Director's Supplemental Deci-sion on Challenged Ballots 3 to the Board, raised theissueof the eligibility of the replacements to vote,including the application ofGreenspan EngravingCorp.,137 NLRB 1308 (1962), andTampa Sand &Material Company,129 NLRB 1273 (1961). As inGreenspan, supra,the strike here began before theelection was directed and we see no basis for altering2Although in its answer, Respondent denies par III of the complaintwhich alleges that Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning of Sec.2(6) and (7)of the Act, Respondent does admit the allegations of par. II of the com-plaintwhich sets forth Respondent'sbusiness operations and the dollarvolume thereof.Moreover, the Regional Director in his Decision and Direc-tion of Election found that Respondent was an employer engaged in com-merce within the meaningof the Act.ITheRegional Director foundthat15 of the replacements started theiremployment after the eligibility date of June 16, 1974, and, accordingly,held that their ballots should not be counted. He further found that the 19strikerswere eligible to vote and overruled the Respondent's challenges totheir ballots.220 NLRB No. 85 FAMOUS INDUSTRIES, INC.485our usual eligibility standards which require that anemployee mustbe employed on the eligibility dateand on the date of the election. InTampa Sand, su-pra,theBoardconcluded thatreplacementsworkingon the date of the election were eligible to vote be-cause the strike occurred after the issuance of theDirection of Election and it was obviously impossiblefor the employer to hire replacements for an eligibili-ty period already passed. In the present case thestrike occurred on June 12, 1974, and the Directionof Election issued on June21, 1974,using an eligibili-ty date of June 16, 1974. Apart from the fact that theEmployer had a reasonable time to hire new employ-ees as replacements subsequent to the strike, itshould be noted that in view of a pending 8(b)(7)(C)charge filed by the Employer on June 12, 1974, theBoard was required by statute to conduct an electionforthwith.Moreover, the Employer did not hire re-placements until June 20, some 8 days after the com-mencement of the strike. In view of all the circum-stances,we find no reason to vary the ruleenunciated inGreenspan,that to be eligible to vote anemployee must be employed during the eligibilitypayroll period and on the date of the election. We,therefore, perceive no error in the denial of review 4on the ground that it raised no substantial issues war-ranting review.By its contention, and by its denials, in whole or inpart, of the allegations of the complaint and the argu-mentspropounded in its opposition to the GeneralCounsel'sMotion for Summary Judgment, the Re-spondent is attempting to relitigate the same issueswhich it raised in the representation proceeding,Case 13-RC-13363.It is well settledthat in the ab-senceof newly discovered or previously unavailableevidence or special circumstances a respondent in aproceeding alleging a violation of Section 8(a)(5) isnot entitled to relitigate issues which were or couldhave been litigated in a prior representation proceed-ingsAll issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.4Member Kennedywould havegranted review3 SeePittsburghPlate Glass Co. v. N L R B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs102.67(1) and 102.69(c).On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, an Illinois corporation with its principal of-fices located at 7350 West 15th Street, Forest Park,Illinois,where it is engaged in the retail sale and dis-tribution of alcoholic beverages and related prod-ucts. Involved herein is Respondent's retail liquorstore located at 7339 West Madison Street, ForestPark, Illinois. During the past calendar year, a repre-sentative period, Respondent, in the course and con-duct of its business operations, received revenues inexcess of $500,000 from the retail sale and distribu-tion of alcoholic beverages and related products.During the past calendar year, a representative peri-od,Respondent, in the course and conduct of itsbusiness operations, purchased and caused to betransported to its Forest Park store and its other Illi-nois places of business alcoholic beverages and relat-ed products valued in excess of $5,000, which wereshipped directly from points located outside the Stateof Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDRetailClerks Union, Local 1540, chartered by Re-tailClerksInternationalAssociation, AFL-CIO, is alabor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees ofRespondent's store located at 7339 West Madi-son, Forest Park, Illinois, excluding store man- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDagers,and professional employees, guards andsupervisors as defined in the Act.2.The certificationOn July 26, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 5, 1975, and the Unioncontinuesto be such exclusive representative withinthe meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 13, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 28, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 28, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB 785 (1962);CommerceCompany d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd.328 F.2d 600(C.A. 5, 1964),cert.denied 379U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Famous Industries, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Retail Clerks Union, Local 1540, chartered byRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time employees ofRespondent's store located at 7339 West Madison,Forest Park, Illinois, excluding store managers, andprofessional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since March 5, 1975, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 28, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair FAMOUS INDUSTRIES, INC.487labor practices affecting commercewithinthe mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Fa-mous Industries,Inc.,Forest Park,Illinois,itsoffi-cers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms and con-ditions of employment with Retail Clerks Union, Lo-cal 1540, chartered by Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time employees ofRespondent's store locatedat 7339 West Madi-son, Forest Park, Illinois, excluding store man-agers,and professional employees,guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 7339 West Madison Street, ForestPark,Illinois,store copies of the attached noticemarked "Appendix." 6 Copies of said notice, onformsprovided by the Regional Director for Region13, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat this Orderis enforcedby a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the UnitedStates Court of AppealsEnforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union, Local 1540, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employeesof Respondent's store located at 7339 WestMadison, Forest Park, Illinois, excluding storemanagers, and professional employees, guardsand supervisors as defined in the Act.FAMOUS INDUSTRIES, INC.